Case: 1:19-cv-00372-SJD-SKB Doc #: 29-1 Filed: 09/03/19 Page: 1 of 3 PAGEID #: 409

EXHIBIT A
Case: 1:19-cv-00372-SJD-SKB Doc #: 29-1 Filed: 09/03/19 Page: 2 of 3 PAGEID #: 410

From: MARIA SALDIVAR
Sent: Wednesday, June 6, 2018 12:54 PM

To: Shawn Shearer
Subject: RE: Barger v. First Data - Communications re: Retaliation

Mr. Shearer,

Thank you for the note. We are proceeding to administratively close EEOC charge 473-2018-01157 as a
duplicate of 22A-2018-02392, which is being investigated by OCRC.

Thank you for your assistance,
Maria,

Maria E. Saldivar

CR/TIU Supervisor
U.S. EEOC, Cincinnati Area Office

Subject: Barger v. First Data - Communications re: Retaliation

Maria - We just completed our call regarding the Barger v. First Data situation. As | mentioned, | had
been contacted by the Ohio Civil Rights Commission. Attached are two letters that were sent to the
OCRC over the last couple of weeks related to First Data's attempt to subpoena Ms. Kelly in the Barger
case in retaliation for her raising her ADA and Title VII claims. My understanding from our call is that
you will be coordinating with the OCRC to determine which agency will be conducting this investigation.

My contact information is below.

Thank you for your efforts on this matter.

Shawn E. Shearer

The Law Office of Shawn Shearer, P.C.
Case: 1:19-cv-00372-SJD-SKB Doc #: 29-1 Filed: 09/03/19 Page: 3 of 3 PAGEID #: 411

3839 McKinney Avenue #155-254

www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS INTENDED FOR
USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION OR ANY ATTACHMENTS IS
FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY
THE INTENDED RECIPIENT.
